ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION
McGARRAGHY, District Judge.
Upon consideration of plaintiff’s Motion for Preliminary Injunction, the Points and Authorities in support and in opposition thereto and after hearing plaintiff and attorney for defendants in open Court, the Court this 12th day of May, 1967,
Finds As a Fact
That the defendants have made no threat of any kind or nature to the plaintiff; that plaintiff has made no showing that she has an inadequate remedy at law or that she would suffer irreparable injury in the event the requested relief was not granted; that the real estate forming the subject matter of plaintiff’s complaint was owned by plaintiff’s sister Cary M. Williams who died intestate survived by her mother who is still alive.
Upon the foregoing Findings of Fact, the Court makes the following

Conclusions of Law

The plaintiff, Geneva H. Sayles, has no interest in this litigation and is not a proper party plaintiff
Accordingly, the Court makes the following

Order

That plaintiff’s Motion for Preliminary Injunction be and the same is hereby denied.
ORDER GRANTING SUMMARY JUDGMENT TO DEFENDANTS
Upon consideration of defendants’ Motion to Dismiss plaintiff’s Complaint on the ground that said Complaint fails to state a cause of action, the Points and Authorities in support of said Motion and in opposition thereto and upon considera*1014tion of plaintiff’s admission in open Court that she is not the owner of the real estate forming the subject matter of this action, but that same was owned by her sister who died intestate and was survived by her mother, it is by the Court this 12th day of May, 1967,
Ordered, that defendants’ Motion to Dismiss be treated as a Motion for Summary Judgment and that said Motion for Summary Judgment be and the same is hereby granted.